DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments with respect to the Objections to the Specification have been fully considered and are persuasive.  The objections have been withdrawn in view of amendment. 
Applicant’s arguments, see pg. 12, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The use of the term “compression device” in claim 1, and “automated compression device” in claim 9 invoke interpretation under 112(f) due to the use of the nonce term “device” modified by the purely functional term “compression.” While the specification provides sufficient structural examples for the “compression device” and “automated compression device” as conveyed by applicant on pgs. 12-13 of remarks, satisfying the description requirement, the claims themselves do not convey any structural limitation. Thus, the interpretation of the claims under 35 U.S.C. 112(f) is maintained. 
Applicant’s arguments and amendments, see pg. 13, with respect to the Claim Rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn in view of amendment. 
Applicant’s arguments, see pgs. 14-16, with respect to the rejection(s) of claim(s) 1, 6, 9, and 14 under 102(a)(1) by Mukdadi et al. (US 2014/0288424) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, Claim Rejections - 35 USC § 103 section below.
Further, regarding applicant’s arguments, see pg. 16, with respect to the rejection of claims 2-5, 7-8, 10-13, and 15-16 under 35 U.S.C. 103 by the original combination of Mukdadi with Greenleaf et al. (US 2016/0135788), while the evidence from Mukdadi is updated for new grounds of rejection, the teaching of Greenleaf is still deemed appropriate. To address applicant’s argument that “one of ordinary skill would not seek to combine the ‘acoustic radiation force’ of Greenleaf with the ‘compression stage’ of Mukdadi as both apply a deformation to the tissue and the use of both would interfere with the desired analysis of the respective reference” (see pg. 16, Remarks), examiner points out that the combination is to utilize the loss angle determination method of Greenleaf from the application of a mechanical stress on a tissue, and not to combine or interchange the compression method by compression stage or plate of Mukdadi with the acoustic radiation force of Greenleaf. In other words, in the combination, the mechanical stress is provided by the compression stage or plate of Mukdadi, to which the loss angle determination method of Greenleaf is provided. Greenleaf states that the “method begins with the application of an applied mechanical stress, such as an acoustic force, to the tissue” in paragraph [0052], indicating that other means of applying mechanical stress are possible. Thus the method of determining loss angle is not limited to mechanical stress applied via acoustic radiation force.  
Further, it is noted that while a reference may disclose a benefit of one element (i.e., acoustic radiation force), it does not disqualify another element (i.e., external mechanical compression by plate or stage). As laid out in MPEP 2141.01 VI, “the prior art’s mere disclosure In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)). Further, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression device” in claim 1, “a data processing unit” in claims 1 and 3-8, and “an automated compression device” in claim 9. Regarding the compression device in these two independent claims, corresponding structure is provided in the Applicant’s specification. On page 8 of the specification, paragraph [0035], the Applicant states that “Fig. 19 provides a schematic of the Bose instrument including two plates, sandwiching the target in-between, and the force applied to the top plate”, as well as in paragraph [00131], in which the Applicant states that ‘the Bose instrument’ is “Bose ElectroForce®”—thus, giving structure.
Regarding the data processing unit, ‘unit’ represents a nonce term that is only limited by the functional language of “data processing.” Upon review of the specification, structural 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US20140288424A1) in view of Sparks et al. (US 2017/0145202), hereinafter referred to as “Sparks”.
Regarding claim 1, Mukdadi teaches a system for ultrasound imaging of a compressed target object, the system comprising (Mukdadi teaches in the Abstract, “ultrasound strain imaging of a compressed tissue or organ”; as well as in Mukdadi’s Fig. 19 & Para. [0084], “Fig. 19 shows a preferred embodiment of a system of configuration of the present invention”):
a compression device, the device configured to apply a force to the target object (Mukdadi teaches in Para. [0029], “positioning a tissue or organ or a patient on a compression stage…applying a first compression force to the tissue or organ…The compression force is in the form of pressure applied to the tissue or organ by mechanical means, such as a compression stage or plate”; as well as in Mukdadi’s Para. [0084], “a compression unit and force sensor”),
an ultrasound probe including an ultrasound transducer, said probe mechanically associated with the compression device and configured to receive an ultrasound wave from the target object during a duration of time while the compression device holds the ultrasound probe in contact with the target object and while said force is being applied to the target object (Mukdadi teaches in Para. [0029], “aligning a 3D ultrasound probe on a compression on or in the vicinity of the tissue or organ…the probe capable of performing 3D ultrasound strain imaging (elastography)”; in Mukdadi’s Para. [0031], “a device comprising a 3D ultrasonic transducer (probe) that acquires raw image and volumetric data when positioned against and scanning a tissue or organ of a patient”; in Mukdadi’s Para. [0035], “the motorized compression stage having the ability to freely maneuver around the suspected tissue or organ, the motorized compression stage controlled by a computer processor. In a preferred embodiment of Mukdadi’s Para. [0129], “a force gauge is attached to the probe for continuous force measurements, which enables a smooth force-strain measurement”);
an ultrasound imaging system cooperated with the ultrasound probe and configured to record a sequence of ultrasound image data frames during said duration of time, wherein the ultrasound image data frames represent a region of interest (ROI) of said target object (Mukdadi teaches in Para. [0089], “a 3D (three dimensional) ultrasonic transducer (probe) that acquires raw image and volumetric data when positioned against and scanning a tissue or organ of a patient, a processing unit in communication with the 3D ultrasound transducer for analyzing the raw data transferred from the 3D ultrasonic transducer to the computer processing unit, the computer processing unit constructs a final set of images and volumes from multiple compression and ultrasound raw data, and performs the classification of the tissue or organ using a nonlinear biomechanical analysis”; in Mukdadi’s Para. [0101], “the operator determines the region of interest (ROI) and compression levels. The acquired volumetric raw data is transferred from the scanning system to a processing unit that constructs the final images and volumes”; as well as in Mukdadi’s Para. [0133], “Cross-correlation between pre- and post-compression frames is employed to estimate tissue displacements, which in turn are used to calculate tissue 
a compression device controller, operably cooperated with the compression device and including electronic circuitry programmed to set and control said constant rate and to synchronize an operation of the compression device with an operation of the ultrasound imaging system (Mukdadi teaches in Para. [0035], “the motorized compression stage having the ability to freely maneuver around the suspected tissue or organ, the motorized compression stage controlled by a computer processor….the motorized compression stage has an aperture for allowing the 3D ultrasound transducer to scan a localized are of interest of a tissue or organ…the motorized compression stage applies precise multiple-compression levels to the tissue or organ”; in Mukdadi’s Para. [0084], “the compression unit is preferably in communication with the ultrasound imaging computer processing control unit so that the compression levels may be increased or decreased by the operator of the ultrasound imaging computer processing unit”; as well as in Mukdadi’s Para. [0093], “the compression stage is a motorized standalone compression stage for obtaining fast and accurate compression force measurements, the motorized compression stage having the ability to freely maneuver around the suspected tissue or organ, said motorized compression stage controlled by a computer processor. In a preferred embodiment of this invention, the device includes wherein the motorized compression stage holds the 3D ultrasound transducer for maneuvering the 3D ultrasound transducer about the suspected tissue or organ having a tumor. The motorized compression stage applies precise compression levels to the tissue or organ”); and
Mukdadi teaches in Para. [0004], “a device is provided comprising a 3D ultrasound transducer and a compression stage or paddle, each of which are in communication with a computer processing unit”), based on said signal outputs, a value of local stress of the target object at each target object point that has been imaged, with the ultrasound imaging probe, as a function of time. (Mukdadi teaches in Para. [0030], “the 3D ultrasound strain imaging probe acquires volumetric raw data and transfers said volumetric raw data to a computer processing unit for constructing strain elastography volumes at each pre-compression level, calculating the strain difference values between the suspected tumor (stiff tumor) and a background soft tissues(s), plotting the strain difference values for all pre-compression levels together for forming a plot”; in Mukdadi’s Para. [0031], “a processing unit in communication with the 3D ultrasound transducer for analyzing the raw data transferred from the 3D ultrasonic transducer to the computer processing unit”; in Mukdadi’s Para. [0088], “transfers said volumetric raw data to a computer processing unit for constructing strain elastography volumes at each pre-compression level, calculating the strain [stress] difference values between the suspected tumor (stiff tumor) and a background soft tissue(s), plotting the strain [stress] difference values for all pre-compression levels together for forming a plot, observing from the plot the rate of change of strain difference values”; in Mukdadi’s Para. [0141], “The algorithm used to produce the elasticity images; elastograms, was based on the standard time-domain estimator (TDE) using normalized cross-correlation that calculates displacements of the tissue under compression (see references 10-14, 16, 43, and 44). A gradient operator is then ”; in Mukdadi’s Para. [142], “A modified TDE technique (see references 13, 14, and 16) was used to calculate time delays of the RF data. This technique is based on one dimensional displacement estimation analysis, i.e. along RF line samples”; as well as in Mukdadi’s Para. [143], “Then cross-correlation was calculated between pre-compression and post-compression RF windows, i.e. windows with the same index in two subsequent frames. The cross-correlation function was normalized to produce accurate time-delay estimates. Equation (1) was used to calculate the normalized cross correlation function”).
However, Mukdadi does not teach wherein the compression device is configured to vary an amount of force at a constant rate from an initial amount to the final predetermined amount, and, once the final predetermined amount is reached, to maintain said force at a substantially constant level. Mukdadi merely teaches in Para. [0029], “applying a first compression force to the tissue or organ…applying a second compression force to the first compressed tissue or organ, wherein the second compression force is greater than the first compressive force for forming a second compressed tissue or organ…optionally applying three or more successive compression forces to the second compressed tissue or organ”; in Mukdadi’s Para. [0032], “preferably, the compression stage applies continuous force measurements to the tissue or organ”; in Mukdadi’s Para. [0093], “the motorized compression stage applies precise compression levels to the tissue or organ”; as well as in Mukdadi’s Para. [0088], “plotting the strain difference values for all pre-compression levels together for forming a plot, observing from the plot the rate of change of strain difference values.” While this evidence indicates an initial force amount and at least one final predetermined amount (i.e., second compression force), it does not teach varying the force at a constant rate between.
Sparks Para. [0050] and [0055] “performed ramp-hold compression tests on samples” using a Bose Electroforce 3200 Series III “with a ramp rate of 1% strain sec-1 to a final strain of 10%. The hold period at 10% strain was 500 seconds” ([0055]). Since the compression device is acting on the sample, the strain sec-1 necessarily corresponds to a force sec-1 to produce the strain, and therefore deformation, of the sample. Further, the “ramp rate of 1% strain sec-1” indicates a variation in the compressive force at a constant rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression setting of Mukdadi (i.e., stepped force application) with the constant rate ramped compression setting of Sparks since ramped compression is a well-known alternative method of mechanical testing to stepped compression. 
Regarding claim 6, Mukdadi discloses the system of claim 1, as set forth above, wherein the ultrasound imaging system is configured to effectuate at least one of the following: (i) to display a map of the loss angle parameter as a color overlay over an image of the target object procured in B-mode of operation of the ultrasound probe; (ii) to record the sequence of the image frames, each image frame representing a 2D image of the target object (Mukdadi teaches in Para. [0135], “the first parameter is the relative size of the mass imaged with elastography and B-mode ultrasound”; in Mukdadi’s Para. [0138], “an independent study by Xu et al. (reference 41)…suggested the axial shear strain imaging to complement axial strain and B-mode imaging in classifying breast masses”; in Mukdadi’s Fig. 7 & Para. [0176], “2D and 3D elastography showed the target mass; referred to as mass 1, along with another mass; mass 2. Mukdadi’s Fig. 8 & in Para. [0177], “2D and 3D elastography showed the targeted mass. In 3D elastography, the outline of the mass was obvious and it had an elongated spherical shape. Furthermore, strain ratio of the target mass showed an average value of about 6.3 times stiffer than the background soft tissue for this case.”); (iii) to record the sequence of the image frames each representing a 3D image of the target object and generate a signal output further used by the data-processing unit to determine the loss angle in 3D space; and (iv) to record the sequence of the image frames at a rate of hundreds of frames per second while the target object is insonated with an ultrasound wave shaped as either a substantially plane wave or a spatially-localized beam, wherein a shape of the ultrasound wave is chosen depending on a compression rate of the target object.
Regarding claim 9, Mukdadi teaches a method for ultrasound imaging of a compressed target object, the method (Mukdadi teaches in Para. [0087], “a method for classifying and characterizing a tumor of a patient as either benign or malignant comprising positioning a tissue or organ of a patient on a compression stage, aligning a 3D ultrasound probe on or in the vicinity of the tissue or organ suspected of having a tumor, the probe capable of performing 3D ultrasound strain imaging (elastography), applying compression”;)
receiving an ultrasound wave from the target object, insonated with an ultrasound transducer of the ultrasound probe during a period of time while the target object is compressed with said force (Mukdadi teaches in Para. [0040], “a positioning system for raising or lowering the vertical position of a 3D transducer (and optionally providing for the horizontal movement (right a) view) for supplying compression of the tissue to be examined”);
with an ultrasound imaging system, recording a sequence of ultrasound image data frames during said period, based on data from said ultrasound wave, wherein the ultrasound image data frames represent a region of interest (ROI) of said target object (Mukdadi teaches in Para. [0089], “a 3D (three dimensional) ultrasonic transducer (probe) that acquires raw image and volumetric data when positioned against and scanning a tissue or organ of a patient, a processing unit in communication with the 3D ultrasound transducer for analyzing the raw data transferred from the 3D ultrasonic transducer to the computer processing unit, the computer processing unit constructs a final set of images and volumes from multiple compression and ultrasound raw data, and performs the classification of the tissue or organ using a nonlinear biomechanical analysis”; in Mukdadi’s Para. [0101], “the operator determines the region of interest (ROI) and compression levels. The acquired volumetric raw data is transferred from the scanning system to a processing unit that constructs the final images and volumes”; as well as in Mukdadi’s Para. [0133], “Cross-correlation between pre- and post-compression frames is employed to estimate tissue displacements, which in turn are used to calculate tissue strains and produce elastograms. Different approaches have been described in the literature (see references 12, and 15-20) to estimate time delays between the corresponding ultrasound frames, and hence local tissue displacements.”): and
Mukdadi teaches in Para. [0088], “ the method includes wherein the 3D ultrasound strain imaging probe acquires volumetric raw data and transfers said volumetric raw data to a computer processing unit for constructing strain elastography volumes at each pre-compression level, calculating the strain difference values between the suspected tumor (stiff tumor) and a background soft tissue(s), plotting the strain difference values for all pre-compression levels together for forming a plot, observing from the plot the rate of change of strain difference values, and classifying the tumor as benign if the degree of increase of strain difference values with the pre-compression levels is very slow or nearly zero indicating weak nonlinear behavior for the suspected tumor, or classifying the suspected tumor as malignant if the degree of increase was high indicating high nonlinear behavior”; as well as in Mukdadi’s Para. [0093], “said motorized compression stage controlled by a computer processor”).
However, Mukdadi does not teach applying force to the target object while varying said force from an initial value to the final predetermined value and, once the final predetermined value is reached, maintaining said force at a substantially constant level. Mukdadi merely teaches in Para. [0029], “applying a first compression force to the tissue or organ…applying a second compression force to the first compressed tissue or organ, wherein the second compression force is greater than the first compressive force for forming a second compressed tissue or organ…optionally applying three or more successive compression forces to the second compressed tissue or organ”; in Mukdadi’s Para. [0032], “preferably, the compression stage applies continuous force measurements to the tissue or organ”; in Mukdadi’s Para. [0093], “the in Mukdadi’s Para. [0088], “plotting the strain difference values for all pre-compression levels together for forming a plot, observing from the plot the rate of change of strain difference values.” While this evidence indicates an initial force amount and at least one final predetermined amount (i.e., second compression force), it does not teach varying the force at a constant rate between.
Sparks Para. [0050] and [0055] specifically “performed ramp-hold compression tests on samples” ([0050]) using a Bose Electroforce 3200 Series III “with a ramp rate of 1% strain sec-1 to a final strain of 10%. The hold period at 10% strain was 500 seconds” ([0055]). Since the compression device is acting on the sample, the strain sec-1 necessarily corresponds to a force sec-1 to produce the strain, and therefore deformation, of the sample. Further, the “ramp rate of 1% strain sec-1” indicates a variation in the compressive force at a constant rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression setting of Mukdadi (i.e., stepped force application) with the constant rate ramped compression setting of Sparks since ramped compression is a well-known alternative method of mechanical testing to stepped compression.
Regarding claim 14, Mukdadi discloses the method of claim 9, as set forth above, further comprising at least one of the following: with a portion of the ultrasound imaging system, (i) displaying a map of the loss angle parameter as a color overlay over an image of the target object procured in B-mode of operation of the system; (ii) recording the sequence of the image frames, each image frame representing a 2D image of the target object (Mukdadi teaches in Para. [0135], “the first parameter is the relative size of the mass imaged with elastography and B-mode ultrasound”; in Mukdadi’s Para. [0138], “an independent study by Xu et al. (reference in Mukdadi’s Fig. 7 & Para. [0176], “2D and 3D elastography showed the target mass; referred to as mass 1, along with another mass; mass 2. Both were stiffer than the background soft tissue. In 3D elastography, the outline of the masses was obvious, and each mass had an ellipsoidal shape. Furthermore, strain ratio of the target mass showed an average value of about 2.85 times stiffer than the background soft tissue.”; as well as in Mukdadi’s Fig. 8 & in Para. [0177], “2D and 3D elastography showed the targeted mass. In 3D elastography, the outline of the mass was obvious and it had an elongated spherical shape. Furthermore, strain ratio of the target mass showed an average value of about 6.3 times stiffer than the background soft tissue for this case.”); (iii) recording the sequence of the image frames each representing a 3D image of the target object and generate a signal output further used by a data-processing unit of the ultrasound imaging system to determine the loss angle in 3D space; and (iv) recording the sequence of the image frames at a rate of hundreds of frames per second while the target object is insonated with an ultrasound wave shaped as either a substantially plane wave or a spatially-localized beam, wherein a shape of the ultrasound wave is chosen depending on a compression rate of the target object with said force.

Claims 2-5, 7-8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi and Sparks, as applied to claims 1, 6, 9, and 14, in view of Greenleaf et al. (US20160135788A1), hereinafter referred to as “Greenleaf”.  
Regarding claims 2 and 10, Mukdadi discloses the system of claim 1/9, as set forth above, Mukdadi does teach of applying a compression force to the target object (Mukdadi teaches in Para. [0084], “a system configuration of the present invention…comprising a device…a compression unit and force sensor and a 3D transducer in communication with an in Mukdadi’s Para. [0087], “The present invention provides a method for classifying and characterizing a tumor of a patient as either benign or malignant comprising positioning a tissue or organ of a patient on a compression stage, aligning a 3D (three dimensional) ultrasound probe on or in the vicinity of the tissue or organ suspected of having a tumor, the probe capable of performing 3D ultrasound strain imaging (elastography), applying a first compression force to the tissue or organ having the suspected tumor for forming a first compressed tissue or organ,”). However, Mukdadi lacks in the teaching of this system configured to determine a value of loss angle parameter as a ratio of imaginary and real parts of a complex shear modulus of the target object that has been assessed independently from a distribution of the local stress in the target object, wherein the distribution of the local has been caused by the force applied to the target object with the use of the compression device.
Greenleaf, regarding claims 2 and 10, teaches of a system configured to determine a value of loss angle parameter as a ratio of imaginary and real parts of a complex shear modulus of the target object that has been assessed independently from a distribution of the local stress in the target object (Greenleaf teaches in Para. [0058], “the estimated loss tangent is expected to be independent of force magnitude and geometry”; in Para. [0038], “where Gs(ω) and Gl(ω) are the real and imaginary parts of the complex shear modulus, G*(ω), respectively. The real part, Gs(ω), is associated with energy storage and release during periodic deformation; thus, it is referred to as the elastic or storage modulus. The imaginary part, Gl(ω), is associated with the in Greenleaf’s Para. [0039], “the magnitude of the extracted relative complex modulus, C*(ω), will vary as a function of material absorption and acoustic beam intensity. Thus, the extracted relative complex modulus, C*(ω), is not, in and of itself, a useful measure. To overcome this problem, a property of viscoelastic materials called loss tangent, or tan(δ), is used. Loss tangent is defined as the ratio between the loss modulus and the storage modulus”; in Greenleaf’s Para. [0038], “where Gs(ω) and Gl(ω) are the real and imaginary parts of the complex shear modulus, G*(ω), respectively. The real part, Gs(ω), is associated with energy storage and release during periodic deformation; thus, it is referred to as the elastic or storage modulus. The imaginary part, Gl(ω), is associated with the dissipation of energy that is transformed into heat; thus, it is referred to as the viscous or loss modulus”; in Greenleaf’s Para. [0039], “in a homogenous material, the magnitude of the extracted relative complex modulus, C*(ω), will vary as a function of material absorption and acoustic beam intensity. Thus, the extracted relative complex modulus, C*(ω), is not, in and of itself, a useful measure. To overcome this problem, a property of viscoelastic materials called loss tangent, or tan(δ), is used. Loss tangent is defined as the ratio between the loss modulus and the storage modulus”; in Greenleaf’s Para. [0040], “where Cs(ω) and Cl(ω) are the real and imaginary parts of the extracted relative complex modulus, C*(ω), respectively. The loss tangent is associated with the damping capacity of a viscoelastic material. To solve for the actual complex shear modulus over a range of frequencies, the function described in Eqn. (11) can be calibrated”; in Greenleaf’s Para. [0052], “The method begins with the application of an applied mechanical stress, such as an acoustic force, to the tissue, as indicated at step 402”; in Greenleaf’s Para. [0058], “When the magnitude of the radiation force is increased by a factor of n, a proportional increase in ”; in Greenleaf’s Para. [0062], “When energized by a transmitter 706, each transducer element 704 produces a burst of ultrasonic energy. The ultrasonic energy reflected back to the transducer array 702 from the object or subject under study is converted to an electrical signal by each transducer element 704 and applied separately to a receiver 708 through a set of switches 710. The transmitter 706, receiver 708, and switches 710 are operated under the control of a digital controller 712 responsive to commands input by a user”; as well as in Greenleaf’s Para. [0055], “Using the extracted relative complex modulus, a loss tangent is calculated, as indicated at step 408. By way of example, Eqn. (12) is used to calculate the loss tangent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the loss angle determination method of Greenleaf (steps 404 and onward of Greenleaf Fig. 4) with the mechanical stress application by the compression device of Mukdadi instead of acoustic force. The motivation to make such a modification would be “to provide a system and method for estimating viscoelastic parameters in a model-independent manner” (Greenleaf, [0012]) by determining the loss angle parameters, such as “based on the calculated loss tangent” (Greenleaf, [0013]).
Regarding claims 3 and 11, Mukdadi discloses the system of claim 2/10, as set forth above, Mukdadi teaches that the data-processing unit is configured to determine the viscoelasticity and elastography of the target object (Mukdadi teaches in Para. [0036], “the 3D transducer acquires raw radiofrequency (RF) signals when applied against a tissue or organ of a patient”; in Mukdadi’s Para. [0088], “transfers said volumetric raw data to a computer  in Mukdadi’s Para. [0118], “a custom compression stage to hold the 3D probe with maneuvering flexibility around the target tumor, and for applying precise compression levels, and for acquiring radio frequency data”; in Mukdadi’s Para. [0139], “the acquired ultrasound RF [radiofrequency] data were used to construct elastography images and volumes that represent internal relative strains of the compressed tissue. The present method was tested in vitro on a breast phantom, then applied in vivo”; as well as in Mukdadi’s Para. [0137], “In general, malignant masses exhibit a stronger nonlinearity than that observed for benign masses and the surrounding healthy tissue. Since the modulus of elasticity for a mass is a strain dependent parameter, the higher the strain level the stiffer the tissue becomes (see reference 8). This nonlinear behavior of malignant and benign masses is employed in the present invention to classify breast masses under different compression levels in vivo”). However, Mukdadi lacks in the teaching of the system configured to determine the loss angle parameter in a range of frequencies.
Greenleaf, regarding claims 3 and 11, teaches wherein the data-processing unit is configured to determine the loss angle parameter in a range of frequencies defined to allow a determination of viscoelasticity of the target object as a function of at least one of frequency and time (Greenleaf teaches in Para. [0059], “The described acoustic radiation force creep method uses a conversion formula that is the analytic solution of a constitutive equation. This conversion formula is shown to be sensitive to sampling frequency, the first reliable measure in time, and the long term viscosity approximation”; in Greenleaf’s Para. [0028], “The frequency range of G*(ω) depends on the temporal resolution (the time of the first data point, t(1)) and duration (the in Greenleaf’s Para. [0022], “Described here are systems and methods for model-independent quantification of tissue viscoelastic properties by estimating a complex shear modulus from a time-dependent creep-recovery response induced by acoustic radiation force”; in Greenleaf’s Para. [0024], “Tissue viscoelastic parameters, such as complex shear modulus and loss tangent, are estimated from the data acquired during the recovery period using a formula that converts time-domain creep compliance to frequency domain complex modulus. Shear wave dispersion ultrasound vibrometry (“SDUV”) is then used to calibrate the complex shear modulus so that knowledge of the applied radiation force magnitude is not necessary”; in Greenleaf’s Para. [0027], “Because creep compliance, J(t), is a function that grows with increasing time, its Fourier transform is not a convergent integral…This analytical solution [Eqn. (4)] takes advantage of the properties of the Fourier transform. Briefly, the second derivative of the creep compliance vanishes with time; therefore, its Fourier transform exists”; in Greenleaf’s Para [0028], “The value of J(0) is estimated by extrapolation of the compliance function as t→0. Similarly, the steady-state viscosity, η, is estimated by extrapolation of the compliance function as t→∞. The frequency range of G*(ω) depends on the temporal resolution (the time of the first data point, t(1)) and duration (the time of the last data point, t(N)) of the acquired data set. The advantage of using Eqn. (5) to convert the time-dependent compliance, J(t), to complex shear modulus, G*(ω), is that no fitting of data to a theoretical model is required. Thus, the desired tissue mechanical properties can be recovered for a range of frequencies without the use of a model”; as well as in Greenleaf’s Para. [0062], “When energized by a transmitter 706, each transducer element 704 produces a burst of ultrasonic energy. The ultrasonic energy reflected back to the transducer array 702 from the object or subject under study is converted to an electrical signal by each transducer element 704 and applied separately to a receiver 708 through a set of switches 710. The transmitter 706, receiver 708, and switches 710 are operated under the control of a digital controller 712 responsive to commands input by a user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the loss angle determination method of Greenleaf in the invention of Mukdadi. The motivation to make such a modification is the same as previously conveyed for claims 2 and 10 and to improve the diagnostic data of the imaging system by determining the loss angle parameters and time-frequency to calculate viscoelasticity of the tissue.
Regarding claims 4 and 12, Mukdadi discloses the system of claim 1/9, as set forth above, Mukdadi teaches of processing out noise (Mukdadi teaches in Para. [0143], “The interpolation process was found to be reducing the noise level”). However, Mukdadi lacks in the teaching of a system wherein the data-processing unit is configured to identify a target object location, to form a map of a loss angle parameter, or to filter out interference signals.
Greenleaf, regarding claims 4 and 12, teaches of a system wherein the data-processing unit is farther configured to perform at least one of the following: (i) to identify, based on said sequence of image frames and a signal output from the ultrasound imaging system, a target object location at which a time-dependence of said value of local stress does not follow a behavior of local stress expected in a viscoelastic medium, by (a) identifying a sign of a slope of said time-dependence, and (b) assigning a marker of unreliability to a portion of acquired data Greenleaf teaches in Para. [0058], “When the magnitude of the radiation force is increased by a factor of n, a proportional increase in displacement is expected for linear viscoelastic materials. Moreover, the extracted relative complex modulus is also expected to be proportional to the acoustic radiation force magnitude, but the estimated loss tangent is expected to be independent of force magnitude and geometry. Because there may be instances where loss tangent is the same for materials with different storage and loss moduli”; in Greenleaf’s Para. [0059], “The described acoustic radiation force creep method uses a conversion formula that is the analytic solution of a constitutive equation. This conversion formula is shown to be sensitive to sampling frequency, the first reliable measure in time, and the long term viscosity approximation”; in Greenleaf’s Para. [0016-0017], “FIG. 2 is an example plot illustrating a shear strain response during a creep period and a following recovery period; in Greenleaf’s FIG. 3 is an example plot illustrating two different recovery responses, one following a creep response that has reached a steady state and one following a creep response that has not reached a steady state”; as well as in Greenleaf’s Para. [0062], “The separate echo signals from each transducer element 704 are combined in the receiver 708 to produce a single echo signal that is employed to produce a line in an image, for example, on a display system 714”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the expected behavioral data of Greenleaf in the invention of Mukdadi in order to (a) identify a sign of a slope of said time-dependence, and (b) assigning a marker of unreliability to a portion of acquired data corresponding to a portion of the curve that has a negative sign, since using data manipulation for further behavioral identifying of the viscoelasticity properties requires only routine skill in the art. The motivation to make such a modification would be to improve the diagnostic computations of the system by identifying abnormal viscoelasticity tissue behavior.
Regarding claims 5 and 13, Mukdadi discloses the system of claim 3/12, as set forth above, Mukdadi teaches of acquiring frequency data (Mukdadi teaches in Para. [0139], “the acquired ultrasound RF [radiofrequency] data were used to construct elastography images and volumes that represent internal relative strains of the compressed tissue. The present method was tested in vitro on a breast phantom, then applied in vivo”). However, Mukdadi lacks in the teaching of determining the loss angle parameter based on the complex shear modulus being in a sub-Hertz frequency range.
Greenleaf, regarding claims 5 and 13, teaches wherein the data-processing unit is configured to determine a value of loss angle parameter based on determining a complex shear modulus of the target object in a sub-Hertz frequency range (Greenleaf teaches in Para. [0059], “The described acoustic radiation force creep method uses a conversion formula that is the analytic solution of a constitutive equation. This conversion formula is shown to be sensitive to in Greenleaf’s Para. [0022], “Described here are systems and methods for model-independent quantification of tissue viscoelastic properties by estimating a complex shear modulus from a time-dependent creep-recovery response induced by acoustic radiation force. A creep response is generated and data is acquired during a recovery period following the creep response, as illustrated in the example pulse sequence in FIG. 1”; in Greenleaf’s Para. [0024], “Tissue viscoelastic parameters, such as complex shear modulus and loss tangent, are estimated from the data acquired during the recovery period using a formula that converts time-domain creep compliance to frequency domain complex modulus. Shear wave dispersion ultrasound vibrometry (“SDUV”) is then used to calibrate the complex shear modulus so that knowledge of the applied radiation force magnitude is not necessary”; as well as in Greenleaf’s Para. [0028], “The frequency range of G*(ω) depends on the temporal resolution (the time of the first data point, t(1)) and duration (the time of the last data point, t(N)) of the acquired data set. The advantage of using Eqn. (5) to convert the time-dependent compliance, J(t), to complex shear modulus, G*(ω), is that no fitting of data to a theoretical model is required. Thus, the desired tissue mechanical properties can be recovered for a range of frequencies without the use of a model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the loss angle determination and complex shear modulus of Greenleaf in the invention of Mukdadi. The motivation to make such a modification is the same as previously conveyed for claims 2 and 10 and to improve the diagnostic data of the imaging system by determining the loss angle parameters and time-frequency to calculate viscoelasticity of the tissue.
Regarding claims 7 and 15, Mukdadi discloses the system of claim 1/9, as set forth above, however, Mukdadi lacks in the teaching of the data-processing unit is programmed to perform at least one of the following (i) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object in frequency domain by directly converting values of local stress into Fourier domain; and (ii) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object from a profile of values of the local stress in time domain; and once the complex shear modulus has been determined, calculate a loss angle parameter based on a ratio of imaginary and real parts of the complex shear modulus and form a map of said loss angle parameter across an imaged portion of the target object.  
Greenleaf, regarding claims 7 and 15, teaches of the data-processing unit being programmed to perform at least one of the following (i) to calculate a complex shear modulus at each ultrasonically-imaged point of the target object in frequency domain by directly converting values of local stress into Fourier domain (Greenleaf teaches in Para. [0024], “tissue viscoelastic parameters, such as complex shear modulus and loss tangent, are estimated from the data acquired during the recovery period using a formula that converts time-domain creep compliance to frequency domain complex modulus” and one of ordinary skill in the art knows that a Fourier transform is used to convert a time function into a sum or integral of sine waves of different frequencies; in Greenleaf’s Para. [0026-0027], Greenleaf discloses the use of Fourier transforms “Eqn. (3) is known as the integral representation of viscoelastic constitutive equations, and illustrates how the complex shear modulus is related to the time-domain creep compliance by a convolution operation. This relationship becomes much clearer when modifying Eqn. (3) using the Fourier transform convolution and derivative properties…the analytical solution [of Eqn. (4)] takes advantage of the properties of the Fourier transform”; in the abstract, Greenleaf teaches in Para. [0038], “where Gs(ω) and Gl(ω) are the real and imaginary parts of the complex shear modulus, G*(ω), respectively. The real part, Gs(ω), is associated with energy storage and release during periodic deformation; thus, it is referred to as the elastic or storage modulus. The imaginary part, Gl(ω), is associated with the dissipation of energy that is transformed into heat; thus, it is referred to as the viscous or loss modulus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Fourier transformation data to determine a complex shear modulus of Greenleaf in the invention of Mukdadi. The motivation to make such a modification is the same as previously conveyed for claims 2 and 10 and to improve the diagnostic data of the imaging system by determining a complex shear modulus to further determine viscoelasticity properties.
Regarding claims 8 and 16, Mukdadi discloses the system of claim 7/15, as set forth above, Mukdadi discloses the system configured to accept a marking of a lesion area in an ultrasound image frame acquired with the ultrasound imaging system, said marking provided as an external input to the data-processing unit (Mukdadi teaches in Para. [0136], “used a time series of strain images in vivo and computed viscous creep curves to estimate a strain retardance time parameter that provided discrimination between malignant and benign breast tumors”; in Mukdadi’s Para. [0139], “A modified one dimensional time-domain estimator using normalized cross correlation technique was used to construct elastographic images of the breast lesion”; in Mukdadi’s Para. [0176], “The targeted mass for biopsy was marked as mass number 1 on the mammography and ultrasound images, where the mass had a hypoechoic nature on ultrasound. The appropriate region of interest (ROI) was marked as a yellow rectangle on the ultrasound image. 2D and 3D elastography showed the target mass; referred to as mass 1, along with another mass; mass 2.”; as well as in Mukdadi’s Para. [0177], “The appropriate region of interest (ROI) was marked with a yellow rectangle on the ultrasound image. 2D and 3D elastography showed the targeted mass. In 3D elastography, the outline of the mass was obvious and it had an elongated spherical shape.”). However, Mukdadi lacks in the teaching of transferring said marking to the map of the loss angle parameter to identify said lesion area on the map; to determine a first average value of the loss angle parameter within the lesion area of the map and a second average value of the loss angle parameter in a remaining portion of the map while not accounting for data at such points on the map at which a slope of time-dependence of said value of local stress has a negative sign.
Greenleaf, regarding claim 8, teaches of plotting the loss angle parameters at different times (Greenleaf discloses in Para. [0024], “Tissue viscoelastic parameters, such as complex shear modulus and loss tangent, are estimated from the data acquired during the recovery period using a formula that converts time-domain creep compliance to frequency domain complex modulus. Shear wave dispersion ultrasound vibrometry (“SDUV”) is then used to calibrate the complex shear modulus so that knowledge of the applied radiation force magnitude is not necessary”; in Greenleaf’s Para. [0039], “in a homogenous material, the magnitude of the extracted relative complex modulus, C*(ω), will vary as a function of material absorption and in Greenleaf’s Para. [0040], “The loss tangent is associated with the damping capacity of a viscoelastic material. To solve for the actual complex shear modulus over a range of frequencies, the function described in Eqn. (11) can be calibrated”; in Greenleaf’s Para. [0043], “As noted above, Gs is the storage shear modulus or shear elastic modulus, and Gl is the loss shear modulus or shear viscous modulus”; in Greenleaf’s Para. [0050], “The loss tangent, tan(δ), at the center frequency can be used in Eqn. (21) to calculate ki(ωc). In turn, both ki(ωc) and kr(ωc) are used in Eqn. (18) and (19) to calculate the storage modulus, Gs(ωc), and the loss modulus, Gl(ωc), at the center frequency”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the loss angle plot of Greenleaf with the marking of Mukdadi to further transfer said marking to the map of the loss angle parameter to identify said lesion area on the map; to determine a first average value of the loss angle parameter within the lesion area of the map and a second average value of the loss angle parameter in a remaining portion of the map while not accounting for data at such points on the map at which a slope of time-dependence of said value of local stress has a negative sign, since using data manipulation for further behavioral identifying of the viscoelasticity properties requires only routine skill in the art. The motivation to make such a modification would be to improve the diagnostic computations of the system by identifying abnormal viscoelasticity tissue behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sridhar et al. (“Ultrasonic measurements of breast viscoelasticity”) is a study of in vivo measurements of the viscoelastic properties of breast tissue of ultrasonic echo frames recorded while applying a uniaxial compressive force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/REMY C COOPER/              Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/              Supervisory Patent Examiner, Art Unit 3793